Case 2:19-cr-00001-JMA-AKT Document 103 Filed 09/03/21 Page 1 of 4 PageID #: 584




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   For Online Publication Only
 UNITED STATES OF AMERICA,
                                                                           ORDER             FILED
                                    -against-                              19-CR-1 (JMA)    CLERK
                                                                                   2:55 pm, Sep 03, 2021
 FRANK PARASMO,                                                                        U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF NEW YORK
                            Defendant.                                                 LONG ISLAND OFFICE
 ----------------------------------------------------------------------X
 APPEARANCES:

 Jacquelyn M. Kasulis
    Acting United States Attorney
 Charles P. Kelly
 Michael R. Maffei
    Assistant United States Attorneys
 Eastern District of New York
 610 Federal Plaza
 Central Islip, NY 11722
        Attorneys for the United States

 Stephen P. Scaring
 666 Old Country Road Suite 501
 Garden City, New York 11530
        Attorney for Defendant Frank Parasmo

 AZRACK, United States District Judge:

         Defendant Frank Parasmo (“Defendant”) is a physician charged with thirty-five counts of

 prescribing controlled substances without a legitimate medical purpose. (ECF No. 17.) Currently

 before the Court is Defendant’s motion in limine to preclude “unnoticed and cumulative expert

 opinion evidence.” (ECF Nos. 87, 92.) The Court heard oral argument from the parties on this

 motion on September 1, 2021 and denied it on the record. The Court is also in receipt of

 Defendant’s supplemental letter following the conference. (ECF No. 99.) The Court issues this

 order to supplement its oral decision.
Case 2:19-cr-00001-JMA-AKT Document 103 Filed 09/03/21 Page 2 of 4 PageID #: 585




        Defendant seeks to preclude testimony from physicians who treated certain of Defendant’s

 patients at the same time that Defendant treated them. He argues that their testimony would be

 “unnoticed and cumulative expert testimony.” (ECF No. 87.) In response, the government

 explains that these physicians will not be called as expert witnesses, but rather as fact witnesses

 “to testify about the treatment that they rendered to these patients while in their care.” (ECF No.

 90.) However, the Government concedes that it will not elicit “any opinions from these treating

 physicians ‘regarding the legitimacy of the treatment furnished by Dr. Parasmo.’” (Gov’t Aug. 23,

 2021 Ltr. at 1, ECF No. 90.)

        “Courts in this circuit have held that treating physicians may testify as fact, rather than

 expert, witnesses.” Ali v. Connick, No. 11-CV-5297, 2016 WL 3002403, at *7 (E.D.N.Y. May 23,

 2016) (citations omitted). “Whether a treating physician is considered an expert, subject to expert

 disclosure requirements, depends, not on his or her title as a ‘treating physician,’ but upon the

 nature of the testimony the physician intends to provide at trial.” In re World Trade Ctr. Lower

 Manhattan Disaster Site Litig., No. 06-CV-1520, 2014 WL 5757713, at *3 (S.D.N.Y. Nov. 5, 2014)

 (citing Fed. R. Evid. 701). Specifically, “[t]estimony as to facts or opinions formed during a

 consultation with a patient are admissible absent [] expert disclosures.” Id.; see also Ali, 2016 WL

 3002403, at *9 (“Under the scope of the non-expert treating physician testimony . . .,

 treating physicians may testify as to facts acquired and opinions formed during [ ]

 personal consultation . . . .”) (emphasis in original, internal quotations omitted).

        The Court agrees with this authority and concludes that the treating physicians may testify

 as fact witnesses at trial. The Court finds that, generally, the testimony the government seeks to

 elicit from these witnesses does not constitute expert testimony.




                                                   2
Case 2:19-cr-00001-JMA-AKT Document 103 Filed 09/03/21 Page 3 of 4 PageID #: 586




         Because the Court concludes that these treating physicians are not providing expert

 testimony, the government is not required, for these witnesses, to provide Defendant with the

 disclosures mandated by Federal Rule of Criminal Procedure 16(a)(1)(G) for expert witnesses.

 Nonetheless, in an abundance of caution and to assist the Court in determining what specific

 testimony from these witnesses the Court will admit at trial, the Court directs the government to

 provide Defendant and the Court with a written summary of the testimony for these witnesses that

 “describe[s] the witness’s opinions, the bases and reasons for those opinions, and the witness's

 qualifications.” Fed. R. Crim. P. 16(a)(1)(G). The Government shall provide this written summary

 to Defendant and the Court by Wednesday, September 8, 2021.1

         Relatedly, Defendant also seeks to preclude the government from introducing

 contemporaneous medical records that the treating physicians produced while treating the patients.

 (ECF No. 87-1 at ¶ 21.) The Court denies this application. As an initial matter, Defendant has not

 pointed to any specific portions of the medical records that he believes constitute expert opinions.

 Instead, he generally asks that the Court preclude the government from introducing any medical

 records of the treating physicians. Given this lack of specificity, the Court finds no basis to exclude

 any of the medical records. Moreover, the Court already concluded that, generally, the testimony

 the government seeks to elicit from the treating physicians does not constitute expert testimony.

 For the same reasons, the Court has no reason to believe that the contents of the medical records—

 which were created contemporaneously with the physician’s treatment of the patient—would

 constitute expert testimony. Of course, at trial, Defendant can raise any objections he has to

 specific exhibits and specific statements within those exhibits.


 1
    Even assuming arguendo that certain testimony that the government seeks to elicit from the treating physicians
 would constitute expert testimony, the Court finds that it would be appropriate to permit late disclosures under Rule
 16(a)(1)(G). The defense was already aware that Dr. Waldman would testify as an expert on similar issues. Moreover,
 the defense already received, on August 6, 2021, the 3500 material for the treating physicians and medical records.
                                                          3
Case 2:19-cr-00001-JMA-AKT Document 103 Filed 09/03/21 Page 4 of 4 PageID #: 587




        Defendant also seeks to preclude testimony from the patients themselves about their

 consultations with the treating physicians. (ECF No. 87-1 at ¶ 21.) Defendant argues that their

 testimony would amount to the admission of expert testimony “through the backdoor.” (Id.) The

 Court disagrees. The patients are clearly fact witnesses, not experts, and may testify that they

 consulted with their treating physicians and that the treating physicians prescribed them certain

 treatments. Their recounting of their treatment from these physicians is not an expert opinion. The

 Court also denies Defendant’s blanket hearsay objection to the patients’ testimony about what their

 doctors told them.

        Finally, in addition to arguing that the testimony from the treating physician constitutes

 expert testimony, Defendant also maintains that these witnesses should be excluded because they

 are cumulative. That objection is meritless.

        Accordingly, Defendant’s motion to preclude the testimony of the treating physicians is

 DENIED. However, the government is directed to provide a written summary of the testimony

 that it intends to elicit from the treating physician witnesses by September 8, 2021.

 SO ORDERED.

 Dated: September 3, 2021
        Central Islip, New York

                                                        /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
